Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 31, 2020

                                            No. 04-20-00362-CV

                            IN RE Carmen CARTER-FAUGHTENBERY

                    From the 218th Judicial District Court, Wilson County, Texas
                                  Trial Court No. CVW2000108
                            Honorable Donna S. Rayes, Judge Presiding


                                               ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice


                                            Original Proceeding1


        On July 20, 2020, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than August 17, 2020. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on July 31, 2020.

                                                            PER CURIAM




           ATTESTED TO:_________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT

1
  This proceeding arises out of Cause No. CVW2000108, styled In the Interest of T.D.L., A Child, pending in the
218th Judicial District Court, Wilson County, Texas, the Honorable Donna S. Reyes presiding.